Sequent Energy Management Pete Tumminello - President, Sequent Energy Mgmt. Sequent Overview What We Are •Core strength in physical logistics and optimization of transportation and storage oLocational spreads (transportation capacity) oPhysical storage spreads (cash, futures, time) •A business that adds and creates value by understanding and meeting customers’ needs as well as by optimizing gas flows from supply basin to market center •Leading manager of contractual storage and transportation assets in the Eastern part of the U.S. •A business growing our services and fee based activity with producers, power generators, and commercial and industrial customers •An organization of approximately 150 people supported by strong systems, processes and controls What We Are Not •Holder of large outright speculative positions oModest risk limits (VaR, credit, basis) •Financial market-maker Customer & Asset Driven Business •Marketing & Optimization Strategy oAsset Management(AMA) - management, optimization and trading around physical assets oGeneration Services (gas-for-power) oProducer Services Provider (PSP) - target producers and related counterparties, especially in the Marcellus and Haynesville shale regions •Asset Management oOver 30 Asset Management Services transactions across the United States (over 70 material contracted transactions) oSequent continues to grow asset management activities to the West •Generation Services oCurrently contracts to serve gas-for-power to over 12,000 MWs (exclusive of the daily and shorter term service also provided) oStrong reputation based on ability to serve immediate and daily needs of power plants •Producer Services Provider oSequent’s strong reputation as Asset Manager easily transferrable to the other end of the pipe with our Producer Clients oRecognized for ability to provide more than just a “supply put”, offering access to key markets for producers oSequent has become a key player in the Marcellus and Haynesville shale regions In any given year: •Sequent has the ability to capture value in a dynamic environment •2007 - more “normal” levels of activity •2008 - price volatility and transportation gains •2009 - basis collapsed, storage spreads strong • 2010 - expanded regions and new fee based services, MW-West transportation spreads weaker - East transport stronger Sequent Asset Portfolio Portfolio Diversity KEY - ASSETS FIRST Portfolio benefits result from having assets, producer supply and power generation load •Assets required to serve higher margin intra-day gas demands of power plants •Power generation load - committed gas sales with intra- day gas supply requirements allows Sequent to secure assets competitively •Producer supply - Securing assets provides Sequent the opportunity to compete for producer supply that must be transported to market Growth in Fees & Services Business * * * *Forecast Credit Management and Review Aggressive credit management results in track record of performance •System resource capabilities leveraged to closely monitor exposure levels and activity •Active management of reviews for creditworthiness •Active participation in transaction structuring and negotiation of terms •Full utilization of market intelligence sources •Real-time communication regarding counterparty status and exposures •Immediate elevation of issues through communication with RMC, SCC and Treasury Weighted Average Credit Rating of Portfolio (A) Historic Intrinsic Value of Storage Max Spread 2008 - $1.320 2009 - $1.455 2010 - $1.588 2011 - $1.072 Transportation Spreads - East Transportation spreads in the East have narrowed due to additional supply and new transportation Transportation Spreads - West West transportation spreads are also lower but still an opportunity for Sequent Narrowed Storage Spreads Key 2010 Results Average Daily Natural Gas Pricing December 2010 Transco NY Transco Z5 Tetco M3 Tetco M1 FGT Z3 Henry Hub SoCal AECO NWPL Rox FL Cities Sequent Portfolio Well Positioned 2011 Industry Outlook •Economic recovery continues to be slow - natural gas growth to come from gas fired power generation •Volatility expected to remain low •Gas demand driven by power market, weather events and price •Gas supply driven by shale gas development boom •LNG imports down and export of domestic LNG in the works •Storage infrastructure build-up to be challenged - transport build-up will continue to occur out of shale plays •Continued consolidation in E&P and merchant power sectors expected •Rig count to continue shift more towards oil •CFTC actions likely to increase collateral and compliance requirements •Wholesale marketing space may see consolidation - we would like to be a consolidator Fixed Payment Obligations • Majority of assets contracted for 1-3 year terms • Rolling overmost agreements at lower fixed payments • Focus is more on adding transportation assets at lower rates at/near intrinsic value • Looking for suitable storage in the West to add to the portfolio Wholesale Services ROIC Conservative Risk Profile SG&A Cost Containment EBIT Contribution 2011 Priorities and Objectives 2011 Theme - Improving Excellence •Expected to deliver more than $53 million of EBIT •Integrate Nicor wholesale business •Continue deployment of working capital to the highest return assets •Aggressively pursue new transportation capacity and grow by 8%-10% •Significantly grow fuel supply to power generators •Strategically enhance Sequent’s position in Canada & Pacific Northwest •Develop asset strategies for Texas intrastate market •Capitalize on areas of volatility - West/Midwest transport, East constraints •Expand producer services effort around shale gas development •Renew material AMA’s & asset portfolio at lower fixed costs •Extend Compass growth Cautionary Statements and Supplemental Information Forward-Looking Statements Certain expectations and projections regarding our future performance referenced in this presentation, in other reports or statements we file with the SEC or otherwise release to the public, and on our website, are forward-looking statements. Senior officers and other employees may also make verbal statements to analysts, investors, regulators, the media and others that are forward-looking.
